DETAILED ACTION
The non-final action is in response to application filed on 06/11/2019.
Claims 1-6 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 06/11/2019.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, this claim recites in part “reserving a predefinable time range for the transmission of test data packets; transmitting no useful data packets within the predefinable time range, or reserving a predefinable time range for the transmission of test data packets; continuing the transmission of useful data within the predefinable time rage and transmitting the test data packets with a higher transmission priority compared to the useful data packets”.  
Claim 2 recites an OR condition in which 1) a time range is reserved for transmission of test packets wherein during that time range, no useful data packets are transmitted or 2) wherein during that time range, useful data packets are still transmitted however test packets are transmitted with a higher priority.
The limitation of “reserving a predefinable time range for the transmission of test data packets” is a duplicate limitation because it is recited twice with the exact same subject matter.
. Appropriate correction is required.
NOTE: For examination purposes, examiner will examine the second condition of “reserving a predefinable time range for the transmission of test data packets; continuing the transmission of useful data within the predefinable time rage and transmitting the test data packets with a higher transmission priority compared to the useful data packets” since applicant has recited an OR condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (20130286820) in view of Takahashi (20150163003).




Regarding claim 1, Angst teaches a method of operating a network comprising the steps of: 
devices in the network exchanging data with one another via at least one transmission medium by transmitting useful data packets [Angst ¶0015, ¶0036-¶0037, and ¶0049: network nodes in the network exchanges data between each other via a communication device forwarding packets]; 
applying at least one redundancy protocol in order to reduce a failure risk [Angst ¶0006, ¶0022-¶0023, and ¶0041: a redundancy protocol is applied in order to reduce risk such as delayed transmission]; 
transmitting with at least one redundancy protocol test data packets in order to detect failures in the network [Angst ¶0006, ¶0022-¶0023, ¶0029, and ¶0041: test packets are transmitted according to the redundancy protocol in order to detect interruption in the network];
interrupting the transmission of a useful data packet [Angst ¶0006, ¶0022, ¶0029, and ¶0041: transmission of useful data packets are interrupted, i.e., data packets containing useful data are prevented from being circulated in the ring topology]; and, 
instead of the further transmission of this useful data packet, transmitting a test data packet [Angst ¶0006, ¶0022, ¶0029, and ¶0041: test packets are transmitted instead of the useful data packet in order to check whether an interruption has occurred inside the ring topology].
However, Angst does not explicitly teach transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet.
Takahashi teaches transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet [Takahashi ¶0145, ¶0148, and ¶0185: test packets are transmitted during the test data transmission period wherein only test packets are transmitted and actual data packets are transmitted after the test data transmission period completes wherein after the test data transmission period completes, actual data transmission period begins in which initiates transmission of actual data packets].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Angst with the teachings of Takahashi in order to incorporate transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (20130286820) in view of Takahashi (20150163003) in view of Rogers (20070071026).

Regarding claim 6, Angst-Takahashi teaches the method of operating a network according to claim 1.
However, Angst-Takahashi does not explicitly teach further comprising the step of: giving test data packets a higher priority in order to define the redundancy state, and thereby reducing waiting times for test data packets on network devices to a minimum that is necessary until a lower-priority subframe has been interrupted.
Rogers teaches giving test data packets a higher priority in order to define the redundancy state [Rogers ¶0019 and ¶0056-¶0057: test packets are sent during a specific time slot with a higher priority than the normal packets];
and thereby reducing waiting times for test data packets on network devices to a minimum that is necessary until a lower-priority subframe has been interrupted [Rogers ¶0019, ¶0056-¶0057, and ¶0071-¶0072: test packets are received with minimal delay].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Angst-Takahashi with the teachings of Rogers in order to incorporate giving test data packets a higher priority in order to define the redundancy state, and thereby reducing waiting times for test data packets on network devices to a minimum that is necessary until a lower-priority subframe has been interrupted.


.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (20070071026) in view of Angst et al. (20130286820).

NOTE: for examination purposes, examiner as removed the 1st condition and has examined the claim based on the 2nd condition as indicated above.

Regarding claim 2, Rogers teaches a method of operating a network comprising the steps of: 
devices in the network exchanging data with one another via at least one transmission medium by transmitting useful data packets [Rogers ¶0004, ¶0019, and figure 1: endpoint devices in the network exchanges data between each other via a switch handling packets]; 
transmitting test data packets [Rogers ¶0019 and ¶0056: test packets are transmitted during different time slots at a rate needed to support a desired bandwidth]; 
reserving a predefinable time range for the transmission of test data packets [Rogers ¶0056-¶0057: a time slot is reserved for transmission of test packets]; and
continuing the transmission of useful data within the predefinable time rage and transmitting the test data packets with a higher transmission priority compared to the useful data packets [Rogers ¶0019 and ¶0056-¶0057: normal packets (useful data packets) are sent during the specific time slot and test packets are sent during the specific time slot with a higher priority than the normal packets].
However, Rogers does not explicitly teach applying at least one redundancy protocol in order to reduce a failure risk; and transmitting with at least one redundancy protocol test data packets in order to detect failures in the network.

transmitting with at least one redundancy protocol test data packets in order to detect failures in the network [Angst ¶0006, ¶0022-¶0023, ¶0029, and ¶0041: test packets are transmitted according to the redundancy protocol in order to detect interruption in the network]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers with the teachings of Angst in order to incorporate applying at least one redundancy protocol in order to reduce a failure risk; and transmitting with at least one redundancy protocol test data packets in order to detect failures in the network.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which utilizes redundancy protocols in order to reduce risk of delayed transmission of data packets as explained in ¶0030 of Angst.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (20070071026) in view of Angst et al. (20130286820) in view of Takahashi (20150163003).

Regarding claim 3, Rogers-Angst teaches the method of operating a network according to claim 2. Angst additionally teaches further comprising the steps of: 
interrupting the transmission of a useful data packet [Angst ¶0006, ¶0022, ¶0029, and ¶0041: transmission of useful data packets are interrupted, i.e., data packets containing useful data are prevented from being circulated in the ring topology]; and, 
instead of the further transmission of this useful data packet, transmitting a test data packet [Angst ¶0006, ¶0022, ¶0029, and ¶0041: test packets are transmitted instead of the useful data packet in order to check whether an interruption has occurred inside the ring topology].
However, Rogers-Angst does not explicitly teach transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers-Angst with the teachings of Takahashi in order to incorporate transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes test data transmission periods in which prevents the network load from rapidly varying and prevents synchronization deviation from occurring when actual data transmission has started as explained in ¶0137 of Takahashi.

Regarding claim 4, Rogers-Angst teaches the method of operating a network according to claim 2. Rogers additionally teaches further comprising the steps of: 
first transmitting a test data packet by the network devices [Rogers ¶0019 and ¶0056: test packets are transmitted during different time slots at a rate needed to support a desired bandwidth].
Angst ¶0006, ¶0022-¶0023, ¶0029, and ¶0041 further teaches test packets are transmitted according to the redundancy protocol in order to detect interruption in the network. The same rationale applies as in claim 2.
However, Rogers-Angst does not explicitly teach first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit a useful data packet.
Takahashi teaches first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit a useful data packet [Takahashi ¶0145, ¶0148, and ¶0185: test packets are transmitted first during the test data transmission period wherein only test packets are transmitted and actual data packets are transmitted after the test data transmission period completes 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers-Angst with the teachings of Takahashi in order to incorporate first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit a useful data packet.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes test data transmission periods in which prevents the network load from rapidly varying and prevents synchronization deviation from occurring when actual data transmission has started as explained in ¶0137 of Takahashi.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (20070071026) in view of Angst et al. (20130286820) in view of Vikberg et al. (20140359048).

Regarding claim 5, Rogers-Angst teaches the method of operating a network according to claim 2.
However, Rogers-Angst does not explicitly teach further comprising the step of: temporally linking the generation of the test data packets in the network device that is configured as the master to the opening of the time slot provided for test data packets.
Vikberg teaches temporally linking the generation of the test data packets in the network device that is configured as the master to the opening of the time slot provided for test data packets [Vikberg ¶0049 and ¶0051: test traffic/packets are initiated/generated at certain events or with a certain time interval, thus test packets are linked with a specific time interval for the test packets].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers-Angst with the teachings of Vikberg in order to incorporate first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit a useful data packet.


Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DILGER; US 20200213023 A1: Method for Operating a Communication Network in a Ring Topology.

Bryant; US 20170041219 A1: SCALABLE CONTINUITY TEST FOR A GROUP OF COMMUNICATION PATHS.

Hua; US 20070255819 A1: Methods and Arrangements to Detect a Failure in a Communication Network.

Howe; US 20050058149 A1: Time-scheduled and time-reservation packet switching.

Shah; US 20090161562 A1: SYSTEMS AND METHODS FOR SCALABLE AND RAPID ETHERNET FAULT DETECTION.

Shang; US 20190149898 A1: TRANSMISSION METHOD FOR AN OPTICAL BURST TRANSPORT NETWORK, SLAVE NODE, AND COMPUTER STORAGE MEDIUM.

Kamerkar; US 20140036681 A1: TRAFFIC GENERATOR WITH PRIORITY FLOW CONTROL.

Regev; US 20180309656 A1: METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR TESTING SCHEDULING FIDELITY IN A TIME SENSITIVE NETWORK.

Kiessling; US 20140040657 A1: Method for Transmitting Messages in a Redundantly Operable Industrial Communication Network and Communication Device for the Redundantly Operable Industrial Communication Network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/Examiner, Art Unit 2453      





/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453